Title: To Thomas Jefferson from Thomas Delaire, 12 March 1789
From: Delaire, Thomas
To: Jefferson, Thomas



Honorable Sir
La Rochelle March 12th. 1789.

I have received the Letter of the 25th of January you honoured me with. I imparted directly to our Merchants the obliging attention of your Excellency to their relieving the Crew of the Ship the Clementina.
The Arrest which you sent me exempting the American fish-oil from the exclusion, had been already published here. The Minister of the Navy had addressed it some time before, for that purpose, to the Chamber of Trade, to which I am Secretary. The Consumption of that Oil cou’d be pretty considerable, having in the Poitou which confines our Province a great many fabricks of leather: But shou’d not be imported by too great a quantity at once. In general I believe that the Americans ought to establish in one of their Harbours a Staple or Entrepôt, in order to center there the different Goods which their Continent can furnish: So that a Cargo destined for Harbours of France of the second rank like our’s, might be composed partly of Rice, Indigo, Deer Skins &c of the south part of the said Continent, and partly with Timber, Pitch, Tar, fish-oil, Bears-Skins &c of the northern Parts. This sortment, methinks, wou’d be most favorable, While the Importation of too large a quantity of the same goods has many inconveniencies: and it is to my knowledge that several American Captains who landed here have experienced it. But I submit humbly my observations to your Excellency’s consideration. Meantime I shall be most proud if in the office of Agent which your Excellency is willing to grant me I can have opportunities to deserve your esteem and your goodness. I have the honor to be with the greatest Respect, Sir Your Excellency’s most obedient & most humble Servant.

Thoms. Delaire

